PD-1503&1504-15

                       CAUSE       No.       04-14-00548-CR          &   04-14-00549-CR

           LEOPOLDO CORTEZ-LEIJA                          §                        IN THE
                     Petitioner
                                                          §
                             v.
                                                                              bIcIIve&W
                                                          § COURT OF CRM^NAL APPEALS
               THE   STATE        OF    TEXAS
                                                          §                CRIMINAL APPEALS



                       MOTION          FOR    EXTENSION       OF    TIME    TO   FILE   PDR


To the Honorable Judges of the Court of Criminal^Aiwpe^M^^
       Comes          now;        LEOPOLDO        CORTEZ-LEIJA/              Petitioner,       and   files

this       motion           for        an     extension        of        sixty (60) days in which to

file       a     Petition              for     Discretionary              Review, in supporE'kiSl/Dniis
                                                                                        COURT OF CRIMINAL APPEALS
motion.          Petitioner shows the court the following:
                                                                                              t\0V L j 2015
                                                         i.


           The Petitioner was convicted in the 215th JudicA^I te^&.iGferk

Court of Kendall County,                        Texas,    of the offenses of sexual assault

of     a       child        and        continous     sexual              assault    of a   child in Cause

Numbers          5437        and        5438     styled        the        State of Texas v.      Leopoldo

CORTEZ-LEIJA.                 The           Petitioner        appealed        to the Fourth Court of

Appeals,             San     Antonio,           Texas.         The        conviction was affirmed on

September             23,     2015.            Petitioner's              Appellate      Attorney, Kurtis

S.     Rudkin,             filed a Motion for Reheearirig.                         On November 4, 2015,

the        Fourth          Court        of     Appeals        denied        and overruled the Motion

for Rehearing.

                                                         II.


           The present deadline for filing the Petition for discretion

ary Review is December 4, 2015.                               The Petitioner has not requested

any extension prior to this request.



                                                         1.
                                               Ill


        Petitioner's           request       for     an     extension        is based upon the

following        facts:         Petitioner          was     not informed of the decision

of    the      Court      of Appeals in affirming this case until November

9,    2015,      since that time Petitioner has been attempting to gain

legal        representation;,,        in     this     matter.         His      attorney on this

appeal,        Kurtis     S.     Rudkin, has informed Petitioner that he will

not     represent       him      on    the     Petition          for Discretionary Review.

         Wherefore, Petitioner prays this Court to grant this motion

and     extend this deadline for filing the Petition for Discretion

ary     Review     in     Cause       No.,s        04-14-00548-CR           and 04-14-00549-CR

to February 4, 2016.

                                                          Respectfully submitted,

                                                                  U^               f*c
                                                          ^E0/?0LD0 CORTEZ^-LE     &&*•
                                                          TDCJ# 1936988
                                                          McCONNELL     UNIT
                                                          3001   S.   EMILY DR.
                                                          BEEVILLE,     TEXAS    78102

                                 CERTIFICATE         OF    SERVICE


        I,     LEOPOLDO        CORTEZ-LEIJA          do     hereby      certify     that a true

and     correct copy of the above and foregiong motion for extension

of    time      to file Petition for Discretionary Review has been for

warded        by U.S. Mail,       postage pre-paid, first class, to the State

Prosecuting Attorney, P.O. Box 12405, Austin, TX 78711.
                              DNSWORN   DECLARATION


      I,   Leopoldo    Cortez-Leija,         do hereby declare under penalty

of   perjury,   that    the     above and foregoing motion for extension

of   time to file PDR, is true and correct to the best of my know

ledge.


                                             .E0POLDO CORTEZT-LEIJ
                                             TDCJ# 1936988
                                             November 16, 2015




                                        3.